UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-149235 MOONSHINE CREATIONS, INC. (Exact name of small business issuer as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 160 Henry Martin Trail, Statesville, NC 28625 (Address of principal executive offices) (Zip Code) 704-592-2622 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of April 14, 2008: 5,635,500 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES 2 PART I - FINANCIAL INFORMATION Item 1.Financial Information MOONSHINE CREATIONS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF JANUARY 31, 2008 (Unaudited) ASSETS CURRENT ASSETS Cash $ 63,519 TOTAL ASSETS $ 63,519 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 10,000 Related party advances 1,000 TOTAL LIABILITIES $ 11,000 STOCKHOLDERS' EQUITY Preferred stock, $0.00001 par value, 10,000,000 shares authorized, none issued and outstanding $ - Common stock, $0.00001 par value, 100,000,000 shares authorized, 5,635,500 shares issued and outstanding 56 Additional paid-in capital 63,284 Subscriptions Receivable (50 ) Accumulated deficit during development stage (10,771 ) TOTAL STOCKHOLDERS' EQUITY $ 52,519 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 63,519 The accompanying notes are an integral part of these financials statements. 3 MOONSHINE CREATIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (Unaudited) For The For The Period Three Months ended April 10, 2007 (Inception) January 31, 2008 to January 31, 2008 REVENUES $ - $ - EXPENSES General and administrative 31 1,031 Salary Expense 2,500 8,033 Rent 600 1,707 Total Expenses 3,131 10,771 LOSS FROM OPERATIONS (BEFORE TAXES) (3,131 ) (10,771 ) INCOME TAX EXPENSE - - NET LOSS $ (3,131 ) $ (10,771 ) NET INCOME (LOSS) PER SHARE, BASIC AND DILUTED $ - WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 5,395,000 The accompanying notes are an integral part of these financials statements. 4 MOONSHINE CREATIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' EQUITY From APRIL 10, 2007 (INCEPTION) TO JANUAY 31, 2008 (Unaudited) Accumulated Deficit Total Subscription Additional During Stockholders' Preferred Stock Common Stock Receivable Paid-in Development Equity Balance, April 10 2007 (Inception) - $ - - $ - $ $ - $ - $ - Shares issued to founders at $0.00001 per share - - 5,000,000 50 (50 ) - - - Stock issued for cash at $0.10 per share - - 395,000 4 39,496 - 39,500 In kind contribution of services - 5,533 - 5,533 In kind contribution of office expenses 1,107 1,107 Net profit (loss) for the period Inception to October 31, 2007 - (7,640 ) (7,640 ) Balance, October 31, 2007 - $ - 5,395,000 $ 54 $ (50 ) $ 46,136 $ (7,640 ) $ 38,500 Shares issued to founders at $0.00001 per share - Stock issued for cash at $0.10 per share, less offering costs of $10,000 - - 240,500 2 14,048 - 14,050 In kind contribution of services - 2,500 - 2,500 In kind contribution of office expenses 600 600 Net profit (loss) for the period November 1, 2007 to January 31, 2008 - (3,131 ) (3,131 ) Balance, January 31, 2008 - $ - 5,635,500 $ 56 $ (50 ) $ 63,284 $ (10,771 ) $ 52,519 The accompanying notes are an integral part of these financials statements. 5 MOONSHINE CREATIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (Unaudited) For The For The Period Three Months ended April 10, 2007 (Inception) January 31, 2008 to January 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,131 ) $ (10,771 ) Adjustments to reconcile net loss to net cash used in operating activities: In-kind contribution of office expenses 600 1,707 In-kind contribution of services 2,500 8,033 Changes in Assets and Liabilities Increase (Decrease) in accounts payable 10,000 10,000 Increase (Decrease) in related party advances - 1,000 Net cash used in operating activities 9,969 9,969 CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 14,050 53,550 Net cash provided by financing activities 14,050 53,550 NET INCREASE (DECREASE) IN CASH 24,019 63,519 CASH, BEGINNING OF PERIOD 39,500 - CASH, END OF PERIOD $ 63,519 $ 63,519 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these financials statements. 6 MOONSHINE CREATIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) AS OF JANUARY 31, NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Organization Moonshine Creations, Inc. (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on April 10, 2007The Company was organized to create an online craft store focusing on one of a kind and unique craft items made in the southeastern United States. Activities during the development stage include developing the business plan and raising capital. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (D) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (E) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 7 MOONSHINE CREATIONS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) AS OF JANUARY 31, (F) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.”As of January 31, 2008, there were no common share equivalents outstanding. (G) Business Segments The Company operates in one segment and therefore segment information is not presented. (H) Revenue Recognition Revenue from support services is recognized when earned and realizable, which is when persuasive evidence of an arrangement exists, services, if requested by the customers, have been rendered and are determinable, and collectability is reasonably assured.Revenue from telephone support service contracts is recognized as the services are provided, determined on an hourly basis. (I) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”.This statement permits entities to choose to measure many financial instruments and certain other items at fair value.
